      3:19-cv-03304-MBS       Date Filed 04/30/21   Entry Number 71       Page 1 of 4




                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 98                  Case No. 3:19-cv-3304
PENSION FUND on behalf of itself and all
others similarly situated,
                                             CLASS ACTION
              Plaintiff,

vs.

DELOITTE & TOUCHE, LLP;
DELOITTE LLP,

              Defendants.



 LEAD PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, APPOINTMENT OF
    CLASS REPRESENTATIVE, AND APPOINTMENT OF CLASS COUNSEL


COHEN MILSTEIN SELLERS & TOLL PLLC              TINKLER LAW FIRM LLC
Laura H. Posner                                 William Tinkler (D.S.C. Bar Number 11794)
Ji Eun Kim (Jessica)                            154 King Street, Third Floor
88 Pine Street,14th Floor                       Charleston, SC 29401
New York, New York 10005                        Tel.: (843) 853-5203
Tel.: (212) 838-7797                            Fax: (843) 261-5647
Fax: (212) 838-7745                             williamtinkler@tinklerlaw.com
lposner@cohenmilstein.com
jekim@cohenmilstein.com                         Attorney for Lead Plaintiff and the Class
                                                and Proposed Liaison Counsel
Steve J. Toll
Jan Messerschmidt
Molly J. Bowen
1100 New York Avenue, N.W., Fifth Floor
Washington, D.C. 20005
Tel.: (202) 408-4600
Fax: (202) 408-4699
stoll@cohenmilstein.com
jmesserschmidt@cohenmilstein.com
mbowen@cohenmilstein.com

Attorneys for Lead Plaintiff and the Class
and Proposed Class Counsel
      3:19-cv-03304-MBS          Date Filed 04/30/21      Entry Number 71         Page 2 of 4




       Lead Plaintiff International Brotherhood of Electrical Workers Local 98 Pension Fund

(“Lead Plaintiff” or “IBEW Local 98 Pension Fund”) submits this memorandum of law in support

of its motion to (i) certify this action as a class action pursuant to Federal Rule of Civil Procedure

23; (ii) appoint IBEW Local 98 Pension Fund as Class Representative; and (iii) appoint Cohen

Milstein Sellers & Toll PLLC (“Cohen Milstein”) as Class Counsel and Tinkler Law Firm LLC as

Liaison Counsel.

       In support of this motion, Lead Plaintiff submits the accompanying Memorandum of Law,

the Expert Report of Matthew D. Cain, Ph.D, and firm resumes of Cohen Milstein and Tinkler

Law Firm LLC.

                   CERTIFICATION PURSUANT TO LOCAL RULE 7.02

       Pursuant to Local Rule 7.02, counsel for Lead Plaintiff certifies that, prior to filing the

instant motion, they held a telephonic conference with Defendants’ counsel and attempted in good

faith to resolve the matter contained in the Motion. However, the parties were unable to resolve

this matter absent Court intervention.

Dated: April 30, 2021                                Respectfully submitted,

                                                     /s/ William Tinkler
                                                     William Tinkler (D.S.C. Bar Number 11794)
                                                     TINKLER LAW FIRM LLC
                                                     154 King Street, Third Floor
                                                     Charleston, SC 29401
                                                     Tel.: (843) 853-5203
                                                     Fax: (843) 261-5647
                                                     williamtinkler@tinklerlaw.com

                                                     COHEN MILSTEIN SELLERS & TOLL
                                                     PLLC
                                                     Laura H. Posner
                                                     Ji Eun Kim (Jessica)
                                                     88 Pine Street,14th Floor
                                                     New York, New York 10005
                                                     Tel.: (212) 838-7797
3:19-cv-03304-MBS   Date Filed 04/30/21   Entry Number 71      Page 3 of 4




                                    Fax: (212) 838-7745
                                    lposner@cohenmilstein.com
                                    jekim@cohenmilstein.com

                                    Steven J. Toll
                                    Jan Messerschmidt
                                    Molly J. Bowen
                                    1100 New York Avenue, N.W., Fifth Floor
                                    Washington, D.C. 20005
                                    Tel.: (202) 408-4600
                                    Fax: (202) 408-4699
                                    stoll@cohenmilstein.com
                                    jmesserschmidt@cohenmilstein.com
                                    mbowen@cohenmilstein.com

                                    Attorneys for Lead Plaintiff and the Class
      3:19-cv-03304-MBS         Date Filed 04/30/21       Entry Number 71         Page 4 of 4




                             CERTIFICATE OF SERVICE

       I certify that on April 30, 2021, I electronically filed the foregoing Motion using the Court’s

CM/ECF system. A copy of this filing will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing.



                                                      /s/ William Tinkler
                                                      William Tinkler
